UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7909


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHRISTOPHER TOBY HAYES,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Cameron McGowan Currie, Senior
District Judge. (3:02-cr-00548-CMC-7)


Submitted:   March 17, 2016                 Decided:   March 22, 2016


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher Toby Hayes, Appellant Pro Se.   Beth Drake, John C.
Potterfield, Jane Barrett Taylor, Assistant United States
Attorneys, Columbia, South Carolina, Carrie Fisher Sherard,
Leesa Washington, Assistant United States Attorneys, Greenville,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Christopher Toby Hayes appeals the district court’s order

granting his 18 U.S.C. § 3582(c)(2) (2012) motion for sentence

reduction based on Amendment 782 to the Sentencing Guidelines,

as well as its order dismissing his motion for reconsideration.

We   have      reviewed    the     record    and    find    no   reversible    error.

Accordingly,       we     affirm    the     district      court’s   order    granting

Hayes’      § 3582(c)(2)      motion      for      the   reasons    stated    by   the

district court.          See United States v. Hayes, No. 3:02-cr-00548-

CMC-7 (D.S.C. Oct. 27, 2015).                We also agree with the district

court’s assessment that it lacked authority to entertain Hayes’

motion for reconsideration.               See United States v. Goodwyn, 596

F.3d    233,    235-36    (4th     Cir.   2010).         Accordingly,   we   likewise

affirm the district court’s order dismissing Hayes’ motion for

reconsideration.           We dispense with oral argument because the

facts    and    legal     contentions       are    adequately    presented    in   the

materials before this court and argument would not aid in the

decisional process.




                                                                             AFFIRMED




                                             2